UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1666



ANDI PALGUNADI,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-167-696)


Submitted:   January 31, 2007          Decided:     February 12, 2007


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax,
Virginia, for Petitioner. Rod J. Rosenstein, Allen F. Loucks,
Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andi     Palgunadi,    a    native    and     citizen     of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s (IJ) order

denying his applications for asylum, withholding of removal, and

protection    under     the    Convention       Against    Torture.        Palgunadi

contends that he established eligibility for asylum.                       As the IJ

concluded     that    the     asylum    application       was   untimely      and    no

exceptions applied, we find that consideration of his asylum claim

is barred.    See 8 U.S.C. § 1158(a)(3) (2000).

            Palgunadi also challenges the finding that he failed to

qualify for withholding of removal. “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of   persecution      because     of    his   race,     religion,      nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)). Having conducted our review, we

conclude    that     substantial       evidence   supports      the    finding      that

Palgunadi did not establish eligibility for withholding of removal.

             We accordingly deny the petition for review.                    We deny

Palgunadi’s motion to remand and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    PETITION DENIED



                                        - 2 -